Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26-(h)(7)(i): Amendment dated as of November 1, 2004, to Shareholder Servicing Agreement (Service Class Shares) dated as of December 6, 2001, by and between ING Partners, Inc. and ReliaStar Life Insurance Company of New York. Amendment to ING Partners, Inc. Shareholder Servicing Agreement Service Class Shares This Amendment is dated as of the 1st day of November, 2004 by and between ING Partners, Inc. (the Fund) and ReliaStar Life Insurance Company of New York (the Service Organization) (collectively, the Parties). WHEREAS, the Parties entered into a Shareholder Servicing Agreement on December 6, 2001, as amended (the Agreement); WHEREAS, the Parties desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE, the parties hereby amend the Agreement in the following form: 1. By replacing the existing Schedule A with the Amended Schedule A attached hereto. 2. All of the other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Partners, Inc. By: /s/ James M. Hennessy Name: James M. Hennessy Title: President Date: April 3, 2006 ReliaStar Life Insurance Company of New York By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President Date: March 27, 2006 AMENDED SCHEDULE A Service Class shares of the following ING Partners, Inc. portfolios: Annual Rate ING Aeltus Enhanced Index Portfolio X.XX% ING Alger Aggressive Growth Portfolio X.XX% ING Alger Capital Appreciation Portfolio X.XX% ING Alger Growth Portfolio X.XX% ING American Century Small Cap Value Portfolio X.XX% ING Baron Small Cap Growth Portfolio X.XX% ING Fidelity® VIP Contrafund® Portfolio X.XX% ING Fidelity® VIP Equity-Income Portfolio X.XX% ING Fidelity® VIP Growth Portfolio X.XX% ING Fidelity® VIP Mid Cap Portfolio X.XX% ING Goldman Sachs® Capital Growth Portfolio X.XX% ING Goldman Sachs® Structured Equity Portfolio X.XX% ING JPMorgan Fleming International Portfolio X.XX% ING JPMorgan Mid Cap Value Portfolio X.XX% ING MFS Capital Opportunities Portfolio X.XX% ING MFS Global Growth Portfolio X.XX% ING OpCap Balanced Value Portfolio X.XX% ING Oppenheimer Strategic Income Portfolio X.XX% ING PIMCO Total Return Portfolio X.XX% ING Salomon Brothers Aggressive Growth X.XX% ING Salomon Brothers Fundamental Value Portfolio X.XX% ING Salomon Brothers Investors Value Portfolio X.XX% ING T. Rowe Price Growth Equity Portfolio X.XX% ING UBS U.S. Allocation Portfolio X.XX% ING UBS U.S. Large Cap Growth Portfolio X.XX% ING Van Kampen Comstock Portfolio X.XX%
